91 F.3d 150
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shelley Stark BROWN, Plaintiff-Appellant,v.ORANGE COUNTY DEPARTMENT OF SOCIAL SERVICES;  Orange CountySuperior Court;  John Lindsey Brown, Defendants-Appellees.Shelley Stark BROWN, Plaintiff-Appellee,v.ORANGE COUNTY DEPARTMENT OF SOCIAL SERVICES;  Orange CountySuperior Court, Defendants,andJohn Lindsey Brown, Defendant-Appellant.
No. 94-56175, 94-56274.
United States Court of Appeals, Ninth Circuit.
Argued May 7, 1996.Submission Deferred May 10, 1996.Submitted May 27, 1996.Decided July 1, 1996.

Before:  REINHARDT, KOZINSKI and HAWKINS, Circuit Judges.


1
ORDER*


2
Petitioner, Shelley Stark Brown, appeals the district court's refusal to return her daughter, Shoshana, to Austria, which Ms. Brown claims to be Shoshana's habitual residence, pursuant to the Hague Convention on the Civil Aspects of International Child Abduction and the International Child Abduction Remedies Act, 42 U.S.C. § 11601, et seq.   Ms. Brown's petition alleges, as it must, that the Orange County Department of Social Services wrongfully removed Shoshana from her custody.


3
Prior to oral argument, we were informed that Shoshana was no longer in the custody of the Orange County Department of Social Services and had, in fact, returned to Austria with Ms. Brown.  After oral argument, we entered an order deferring submission of the appeal for thirty days pending receipt of an affidavit by Ms. Brown's counsel stating whether Shoshana would be returned to California.  On June 14, 1996, Ms. Brown's attorney filed a notice stating that Ms. Brown will not return Shoshana to California.


4
Because Shoshana is no longer in the custody or under the protection of Orange County authorities and is no longer subject to the jurisdiction of the district court, this appeal is moot, see Reimers v. State of Oregon, 863 F.2d 630, 632 (9th Cir.1988), and is therefore DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3